Citation Nr: 0734931	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-44 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty in the army from February 
1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran was scheduled for a hearing before the Board in 
July 2006; however, he failed to appear.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2004 that addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would include that in his possession, to the AOJ.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical and 
personnel records and VA medical records, and examined the 
veteran.  In the March 2004 letter, the RO asked the veteran 
to submit reports of private physicians.  The RO further 
notified him that it would assist him in obtaining records 
from private doctors.  The veteran reported during VA 
examination in October 2004 that was treated by a private 
psychiatrist (Dr. Lynne Gordon), but he has not submitted her 
treatment records or requested assistance from VA in 
obtaining her records.  In fact, he stated in March 2006 that 
he has no other information or evidence to give VA to 
substantiate his claim.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The veteran claimed service connection for PTSD in February 
2004.  Service medical records contain no reference to 
psychiatric pathology, except for in June 1969 when there was 
an impression of drug addiction.  To date, no service 
stressors have been verified and there is no service 
department evidence, such as a Combat Infantryman Badge, that 
the veteran engaged in combat with the enemy.  More 
importantly, there is no competent medical evidence of record 
showing that the veteran has been diagnosed as having PTSD.  
The veteran was afforded a VA examination in October 2004 for 
evaluation for PTSD.  However, following review of the claims 
folder, clinical interview, and psychological testing, the 
examiner  diagnosed a mood disorder and attention deficit 
hyperactivity disorder.  The examiner also indicated that it 
was less likely than not that the veteran fit the criteria 
for a diagnosis of PTSD.  In sum, there is no diagnosis of 
PTSD.  A diagnosis of PTSD is necessary to establish the 
claim.  See 38 C.F.R. § 3.304(f).  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for PTSD and the claim is denied.  

ORDER

Service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


